DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on June 8. 2021.  As directed by the amendment: claim(s) 1, 18 and 21-22 have been amended, claim(s) 12 and 19 have been cancelled, and no claim(s) have been added. Thus, claims 1-11, 13-18, and 20-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-18, and 20-22 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2011/0160626 A1) in view of Shimada (US 2006/0064047 A1).
Regarding claim 1, Takahashi discloses a motion assistance apparatus (e.g. Fig 1), comprising: a force transmitting frame configured to be located on and configured to support a distal part of a user (e.g. Fig 1:68/70; [0039]); a coupling connected to the force transmitting frame and configured to permit angular movement of the force transmitting frame (e.g. Fig 1:64/66 [0039]); and a driving frame being an integral body that includes a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 1:60/62; [0038]), the distal portion of the driving frame is connected to the coupling (e.g. [0039]), and wherein the force transmitting frame is configured to move relative to the distal portion of the driving frame (e.g. [0039] there is angular movement between the force transmitting frame and the distal portion of the driving frame), and wherein the force transmitting frame and the distal portion of the driving frame overlaps each other with respect to the direction in which the distal portion of the driving frame faces the user (e.g. Fig 1; [0039] the end portion of the driving frame 60/62 overlaps and feeds into the force transmitting frame 68/70) . Takahashi is silent regarding the coupling being a slider and the driving frame configured to rotate with respect to a proximal part of the user and the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions,.
Shimada discloses a walking assistance system including a slider (e.g. [0067] Fig 4:32) connected to the force transmitting frame (e.g. [0067] Fig 4:22) and configured to slide along the force transmitting frame (e.g. Fig 4 [0067]) and a driving frame including 37/40; [0067]) and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 4:37/41; [0067]), the distal portion of the driving frame is connected to the slider (e.g. [0067]), and the driving frame configured to rotate with respect to a proximal part of the user (e.g. [0067] Fig 4:38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takahashi with teachings of Shimada wherein the system includes including a slider (e.g. [0067] Fig 4:32) connected to the force transmitting frame (e.g. [0067] Fig 4:22) and configured to slide along the force transmitting frame and a driving frame including a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user, the distal portion of the driving frame is connected to the slider, and the driving frame configured to rotate with respect to a proximal part of the user for the purpose of further supporting the user’s hip and legs (e.g. [0062]). 
The combination of Takahashi in view of Shimada is silent regarding the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions. The combination of Takahashi in view of Shimada does discloses that the driving frame 13 is connected to the rotary joint 14 which allows the system to have a second degree of freedom (e.g. [0063]). While modified Takahashi doesn’t explicitly disclose the slider having the ability to slide in two intersecting directions the system does disclose the ability to move in the same degrees of freedom that the instant invention is aiming to achieve.  Therefore, it would have been obvious to one of ordinary skill in the art to rotating joint with another slot to allow a sliding motion to still achieve the same desired degrees of freedom.
Regarding claim 17, modified Takahashi discloses wherein the distal part is a thigh of the user (e.g. Takahashi: Fig 1 [0001]; [0010]), and the proximal part is any on or any combination of a waist and a pelvis of the user (e.g. Takahashi: Fig 1 [0001]; [0010]).
Regarding claim 18, Takahashi discloses a motion assistance apparatus (e.g. Fig 1), comprising: a proximal support configured to support a proximal part of a user (e.g. Fig 1:20; [0030]-[0036]); a force transmitting frame configured to support a distal part of the user (e.g. Fig 1:68/70; [0039]); a coupling connected to the force transmitting frame and configured to permit angular movement of the force transmitting frame (e.g. Fig 1:64/66 [0039]); and a driving frame being an integral body that includes a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 1:60/62; [0038]), the distal portion of the driving frame is connected to the coupling (e.g. [0039]). Takahashi is silent regarding the coupling being a slider and the driving frame configured to rotate with respect to a proximal part of the user and the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions.
Choi is silent regarding a driving frame including a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user, the distal portion of the driving frame is connected to the slider, and the driving frame configured to rotate with respect 
Shimada discloses a walking assistance system including a driving frame including a proximal portion surrounding a side of the user (e.g. Fig 4:37/40; [0067]) and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 4:37/41; [0067]), the distal portion of the driving frame is connected to the slider (e.g. [0067]), and the driving frame configured to rotate with respect to a proximal part of the user (e.g. [0067] Fig 4:38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Choi with teachings of Shimada wherein the system includes a driving frame including a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user, the distal portion of the driving frame is connected to the slider, and the driving frame configured to rotate with respect to a proximal part of the user for the purpose of further supporting the user’s hip and legs (e.g. [0062]). The system of Choi already has a similar leg fitting 12 (shimada) that is utilized as the force transmitting frame in Choi so adding the further support to the system ensures the user is adequately supported.
The combination of Choi in view of Shimada is silent regarding the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions. The combination of Choi in view of Shimada does discloses that the driving frame 13 is connected to the rotary joint 14 which allows the system to have a second degree of freedom (e.g. [0063]). While modified Choi doesn’t explicitly disclose the slider having slide in two intersecting directions the system does disclose the ability to move in the same degrees of freedom that the instant invention is aiming to achieve.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Choi to interchange the rotating joint with another slot to allow a sliding motion to still achieve the same desired degrees of freedom.
Regarding claims 21 and 22, modified Choi discloses wherein the force transmitting frame includes a sliding space therein (e.g. Shimada: [0067] Fig 4:29), and the slider is attached to the distal portion of the driving frame, and is configured to slide along the force transmitting frame in the sliding space (e.g. Shimada: [0067]; [0076]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shimada as applied to claim 1 above, respectively, and further in view of Choi (US 2015/0335514 A1).
Regarding claim 2, modified Takahashi is silent regarding further comprising: a plurality of elastic members configured to connect the force transmitting frame and the slider.
However, Choi discloses a driving module and motion assistance apparatus further comprising: a plurality of elastic members configured to connect the force transmitting frame and the slider (e.g. Fig 7:340; [0142]-[0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Takahashi to incorporate the teachings of Choi further comprising: a plurality of elastic members configured to connect the force transmitting frame and the slider for the purpose of dispersing the tensile force on the user (e.g. Choi: 
Regarding claim 3, modified Takahashi discloses wherein at least one of the plurality of elastic members expands or contracts when a distance between the slider and a center of the force transmitting frame changes (e.g. Choi: Fig 7 [0142]-[0166]).
Claims 4-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shimada as applied to claims 1 and 18 above, respectively, and further in view of Choi (US 2016/0151227 A1), hereinafter Choi ‘16.
Regarding claim 4, modified Takahashi is silent regarding wherein the force transmitting frame comprises a sliding space, and the slider comprises, a body plate in the sliding space, and at least one slip plate attached to any one or any combination of a top surface and a bottom surface of the body plate.
However, Choi ’16 discloses a supporting module and motion assistance apparatus wherein the force transmitting frame comprises a sliding space (e.g.  [0073]-[0074] Fig 8:1521), and the slider comprises, a body plate in the sliding space (e.g. [0085] Fig 8:158), and at least one slip plate attached to any one or any combination of a top surface and a bottom surface of the body plate (e.g. [0081] Fig 8:157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Takahashi wherein the force transmitting frame comprises a sliding space, and the slider comprises, a body plate in the sliding space, and at least one slip plate attached to any one or any combination of a top surface and a bottom surface of the body plate for the purpose of utilizing a known configuration for sliders in motion assistance devices.
Regarding claim 5, modified Takahashi discloses herein the at least one slip plate comprises a friction reducer configured to reduce a friction between the slip plate and the force transmitting frame (e.g. Choi ‘16: Fig 8:157 [0081]).
Regarding claim 6, modified Takahashi discloses wherein at least one of the slider and the driving frame comprises a connecting member configured to connect the slider and the driving frame (e.g. Choi ‘16: [0061]-[0062] Fig 1-2:14).
Regarding claim 7, modified Takahashi discloses wherein the force transmitting frame comprises an opening through which the connecting member passes (e.g. Choi ‘16: [0064]).
Regarding claim 8, modified Takahashi discloses wherein at least a portion of the slider is configured to overlap the force transmitting frame based on a direction perpendicular to the opening (e.g. Choi ‘16: Fig 8:1525 [0076]).
Regarding claim 9, modified Takahashi discloses wherein the force transmitting frame and the slider are bent in one direction (e.g. Choi ‘16: Fig 2 [0065]; [0071]).
Regarding claim 10, modified Takahashi discloses wherein the force transmitting frame is bent in a direction to cover the distal part of the user (e.g. Choi ‘16: Fig 2 [0065]; [0071]).
Regarding claim 13, modified Takahashi discloses further comprising: a strap configured to be attached to and detached from both sides of the force transmitting frame (e.g. Choi ‘16:  Fig 1:154; [0067]; [0090]).
Regarding claim 14, modified Choi discloses wherein the force transmitting frame comprises strap hooks protruding from both sides thereof (e.g. Choi ‘16:: Fig 1:153 the hooks extending from both sides of 153), and the strap comprises a plurality of strap  Choi ‘16:  Fig 1:154 [0067] there is a strap slot on each end that attaches to the hooks on the end of 153).
Claims 11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shimada as applied to claims 1 and 18 above, respectively, and further in view of Kamon (US 9,554,960 B2).
Regarding claim 11, modified Takahashi discloses the force transmitting frame comprises a sliding space (e.g. Shimada: [0067] Fig 4:29). Modified Takahashi is silent regarding wherein a thickness of the slider and a height of the sliding space are uniform and a curvature of the force transmitting frame is substantially equal to a curvature of the slider.
Kamon discloses a wearable motion supporting device wherein a thickness of the slider (e.g. Fig 3: 55a) and a height of the sliding space (e.g. e.g. Fig 3: 55b) are uniform (e.g. col 8 lines 36-42 the thickness of the slider is uniform with the height(width) of the space such that a flange 55c is utilized to act as a stopper to prevent it from falling through) and a curvature of the force transmitting frame is substantially equal to a curvature of the slider (e.g. Fig 3: 55a and 51 they both exhibit the same straight curvature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takahashi to incorporate the teachings of Kamon wherein a thickness of the slider and a height of the sliding space are uniform and a curvature of the force transmitting frame is substantially equal to a curvature of the slider for the purpose of having the system fit comfortably on the user.
Regarding claim 15, modified Takahashi is silent regarding further comprising: an actuator connected to one end of the driving frame, and configured to drive the driving frame.
However, Kamon discloses a wearable motion supporting device further comprising: an actuator connected to one end of the driving frame, and configured to drive the driving frame (e.g. col 10 lines 38-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takahashi to incorporate the teachings of Kamon to have the system further comprising: an actuator connected to one end of the driving frame, and configured to drive the driving frame for the purpose of assisting the user to achieve the desired supported motion.
Regarding claim 16, Modified Takahashi discloses further comprising: a sensor configured to sense at least one of a force or a torque applied between the driving frame and the slider (e.g. Kamon: col 10 lines 38-51); and a controller configured to control the actuator based on information measured by the sensor (e.g. Kamon: col 10 lines 38-51).
Regarding claim 20, modified Takahashi is silent regarding further comprising: an actuator configured to rotate the driving frame on a first axis with respect to the proximal support; and a hinge configured to rotate the driving frame on a second axis with respect to the proximal support, the second axis intersecting the first axis.
However, Kamon discloses a wearable motion supporting device further comprising: an actuator configured to rotate the driving frame on a first axis with respect to the proximal support (e.g. col 7 lines 43-48 actuator within the hip joint); and a hinge hip joint 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takahashi to incorporate the teachings of Kamon to have the system further comprising: an actuator configured to rotate the driving frame on a first axis with respect to the proximal support; and a hinge configured to rotate the driving frame on a second axis with respect to the proximal support, the second axis intersecting the first axis for the purpose of assisting the user to achieve the desired supported motion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jessandra Hough								September 2, 2021
/J.F.H./Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792